Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-8 are pending in this application.
Claim 1-8 is amended.

Formal Drawings
The formal drawings received on 2/04/2020 have been entered.

Information Disclosure Statement
The information disclosure statement submitted 02/04/202, 03/17/2021, and 05/10/2021 has been considered.
Internet Communications
Applicant is encouraged to file an Internet Communications form to authorize correspondence during prosecution.  To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention, Claim 8, is/are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  Specifically, claim limitations reciting “A program for causing a computer to function…”  The claim limitations do not have a physical or tangible form and are considered a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.  MPEP 2106.03.  It cannot be ascertained whether the infringement occurs with the use of program in and of itself or the computer that executes such a program.  Therefore, Claim 8 is considered to be non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The format for making reference to the preceding claims “any of 1, 4, and 6” leads to confusion because it is not clear how to construe the claim using the alternative claim limitations. For example, it would not be clear whether the metes and bounds of Claim 8 incorporate by reference “store an analysis table”.  Due to Claim 1, 4, and 6 including hardware and functions it wouldn’t be clear what functions are only to be associated with hardware functionality and which ones would be essential to the process being claimed by Claim 8. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galula et al. (US 2016/0381066), herein after Galula and further in view of Gao et al. (US 2013/0103866), herein after Gao.

Regarding claims 1 and 7, 
Galula teaches an intrusion prevention device connected with a network, the intrusion prevention device comprising: processing circuitry configured to: store an analysis table comprised of a predetermined number of slots for storing a predetermined number of the [commands] together with time information (see fig. 5, paras. 69-70, an intrusion security enforcement system (see paras. 35 and 37) configured to store table entries (i.e. analysis table comprised of slots) (see also, para. 86, wherein time lapse bins or other storage structure is created) comprised of a set of time intervals decided by a model (see further para.158) (i.e. predetermined number of slots) for storing message context referred to in a model (see further 126)(i.e. predetermined number of commands) together with time intervals (i.e. time information)); 
insert the [command] extracted from the packet detected from the network into the analysis table (see fig. 5, paras. 113 and 122, storing per context (i.e. insert the command) extracted from the message (i.e. packet) detected from the in-vehicle network into the table ); 
and  analyze whether or not the plurality of the [commands] stored in the slots of the analysis table follow the predetermined rule (see paras. 123, determine whether or not the plurality of message contexts stored in the table follow model (i.e. predetermined rule)). 
Galula fails to explicitly teach commands and a packet containing a command for a device to be controlled is transmitted according to a predetermined rule.
However, in analogous art Gao teaches in which a packet containing a command for a device to be controlled is transmitted according to a predetermined rule (see paras. 107-108 and 112, a command request packet containing instructions (i.e. command) in a command descriptor block for a target receiver device is transmitted according to indicated specific operations object (i.e. predetermined rule)), 
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include commands and a packet containing a command for a device to be controlled is transmitted according to a predetermined rule as taught in Gao.  One would do so for the benefit of processing commands to request target device to perform action (see para. 3).    

Regarding claim 2,
Galula in view of Gao teaches the limitations as described in claim 1 above.
Galula further teaches processing circuitry analyzes whether or not positions of slots storing the commands among the slots of the analysis table match a constant time cycle (see fig. 5, para. 121-124, determining if table entries (i.e. slots) storing the message context (i.e. commands) match aa timing model, wherein the timing model may include a set of expected time intervals or periodicities (i.e. a constant time cycle)).Appl. No.16/232,819 

Regarding claim 3,

Galula further teaches processing circuitry analyzes whether or not differences among the commands stored in the slots of the analysis table match a change that can be caused when commands are set according to the predetermined rule (see para. 181, determining if differences in signal values (i.e. commands)(see also, para. 51, signals and message is used interchangeably) stored in the table match an expected difference (i.e. change) that can be caused when signals are set based on compliance with model).Appl. No.16/232,819 


Regarding claim 4,
Galula in view of Gao teaches the limitations as described in claim 1 above.
Galula further teaches processing circuitry analyzes whether or not contents of the commands stored in the slots of the analysis table are contents that can be set according to the predetermined rule (see para. 122 and 125, determining if whether or not context of the message (i.e. contents of the commands) stored in the entries of the table (i.e. slots of the analysis table) are context that are specific or complies to the model (i.e. predetermined rule) being applied).Appl. No.16/232,819 

Regarding claim 5,
Galula in view of Gao teaches the limitations as described in any of claims 1-4 above.
Galula further teaches processing circuitry outputs an alarm notifying occurrence of an abnormality when an analysis result indicates the abnormality (see para. 93, raising an alarm notifying an anomaly (i.e. abnormality) when an analysis of contexts results in indication of a degree of anomaly in the context of the message).Appl. No.16/232,819 
Regarding claim 6,
Galula in view of Gao teaches the limitations as described in claims 1 above.
Galula further teaches the processing circuitry, when an analysis result indicates an abnormality, alters contents of the command included in the packet detected from the network into contents that can be set according to the predetermined rule, and transmits the packet to the network (see para. 113-114, when an anomaly is detected a change to validate new value can be set (i.e. alter contents of command)(e.g. determine value is increasing and adapt the counter to match a new expected value for the model(see also, para. 119) and transmit message accordingly).Appl. No.16/232,819 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed on 892 are related to device profile determination.
US 20080040496  – Zhao, parsing messages based on rule tree protocol.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Emad Siddiqi/Examiner, Art Unit 2458    

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458